Name: COMMISSION REGULATION (EC) No 726/97 of 24 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 No L 108/ 14 EN Official Journal of the European Communities 25 . 4. 97 COMMISSION REGULATION (EC) No 726/97 of 24 April 1997 determining the extent to which applications lodged in April 1997 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 (') opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin, as last amended by Regulation (EC) No 1219/96 (2), and in particular Article 5 (5) thereof, Having regard to Commission Regulation (EC) No 1251 /96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (3), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1997 are , in the case of all products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1997 submitted pursuant to Regulations (EC) No 1474/95 and (EC) No 1251 /96 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 25 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p . 19 . (2) OJ No L 161 , 29 . 6 . 1996, p . 55 . 3 OJ No L 161 , 29 . 6 . 1996, p . 136 . 25. 4. 97 I EN Official Journal of the European Communities No L 108/ 15 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1997 El E2 67,35 E3 100,00 PI P2 5,51 P3 4,52 P4 10,99